Citation Nr: 0733869	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-11 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses, including transportation, 
provided on January 19, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from September 1971 
to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Medical 
Administration Service (MAS) of the Togus, Maine Department 
of Veterans Affairs (VA) Medical Center which denied the 
appellant's medical transport and treatment reimbursement 
claim.

In September 2007, a Travel Board hearing was held at the 
Togus, Maine Regional Office (RO) before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

The veteran is seeking reimbursement for unauthorized medical 
transport and treatment that was provided to him from private 
sources on January 19, 2006.  The associated Delta Ambulance 
report indicates that the veteran complained of weakness, 
shaking and having a rapid heart beat.  The veteran's 
suspected problems included effects of detox, medication 
reaction and hypoglycemia.  The appellant was provided with 
an intravenous solution containing dextrose and was taken to 
a private emergency room.

The veteran's claim was denied on the basis that his 
condition was not emergent and that services were available 
at VA.  In making this determination, there was no discussion 
of the findings of the Delta Ambulance report as it pertained 
to the emergent nature of the veteran's condition.  The Board 
finds that all of the pertinent medical records must be taken 
into consideration prior to making a determination as to 
whether the veteran's condition was emergent in nature.  
Additionally, while it was determined that VA services were 
available, there was no detailed discussion on the 
feasibility of VA facilities.  There was no discussion of the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved or the nature of the 
treatment required.  A physician should take these factors 
into consideration prior to making a determination as to 
whether VA facilities were feasible.

The Board notes that the veteran has been assigned a total 
rating based on individual unemployability (TDIU rating), 
effective July 25, 1997.  There is a question, however, 
whether the TDIU rating is permanent in nature.  This must be 
determined prior to an adjudication under 38 U.S.C.A. § 1728. 

In March 2006, the veteran was sent a VCAA letter.  The 
Board, however, finds that this letter is inadequate as it 
fails to fully inform the veteran of the type of evidence and 
information which is necessary to substantiate the claim on 
appeal.  The veteran should be provided an appropriate VCAA 
notice letter.

All factors needed to adjudicate a claim under 38 U.S.C.A. 
§ 1725 are not of record.  There is no evidence in the record 
to make the following determinations:

Whether the veteran's condition was of such a nature 
that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would 
have been hazardous to life or health (absence of 
treatment could result in placing the health of 
individual in serious jeopardy, serious impairment to 
bodily function, or serious dysfunction of any bodily 
organ); Whether A VA or other Federal facility was not 
feasibly available and attempt to use beforehand would 
not have been considered reasonable by a prudent person; 
Whether veteran was enrolled in the VA health care 
system and had received medical services within the 24- 
month period prior to the emergency treatment; Whether 
veteran had no coverage under a health-plan for any for 
the emergency treatment; See 38 C.F.R. § 17.1002(a) - 
(i). 



Accordingly, the case is REMANDED to the MAS/VAMC for the 
following:

1.  The MAS/VAMC must send the veteran a 
notice and assistance requirements letter 
which is consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The letter 
must:  

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. § 1725, and 
1728; 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(d) request that the claimant provide 
any evidence in the claimant's 
possession that pertains to the claim.

2.  Associate the veteran's claims file 
with the MAS file.  Then determine 
whether the veteran's TDIU rating has 
been adjudicated as permanent in nature.

3.  The MAS/VAMC should arrange for a 
doctor to review the veteran's entire 
duplicate Combined Health Record (CHR) 
and render an opinion as to:

(a) Whether the private medical 
transport and treatment provided to 
the appellant on January 19, 2006 
(that was not previously authorized 
by VA) was rendered in a medical 
emergency of such nature that delay 
would have been hazardous to life or 
health.  

(b)  Whether the treatment in 
January 2006 was for a condition of 
such a nature that a prudent person 
would have reasonably expected that 
delay in seeking immediate medical 
attention would have been hazardous 
to life or health (this standard is 
met if there was an emergency 
medical condition manifesting itself 
by acute symptoms of sufficient 
severity that a prudent layperson 
who possesses an average knowledge 
of health and medicine could 
reasonably expect the absence of 
treatment could result in placing 
the health of the individual in 
serious jeopardy, serious impairment 
to bodily functions, or serious 
dysfunction of any bodily organ.  In 
this regard, the VA physician should 
note whether it is unusual for 
someone to report for emergency 
treatment for symptoms and 
complaints as reported by the 
veteran.

In addressing this question, the 
physician should address the 
findings noted on the Delta 
Ambulance report.

(c) Whether VA or other Federal 
facilities were not feasibly 
available to provide the medical 
treatment that was obtained by the 
appellant from private providers on 
January 19, 2006 (that was not 
previously authorized by VA), and 
that an attempt to use them 
beforehand or to obtain prior VA 
authorization for the services 
required would not have been 
reasonable, sound, wise, or 
practicable, or that treatment had 
been or would have been refused.  

The opinion should discuss the 
treatment the appellant received for 
his apparent hypoglycemia.  
Additionally, in giving an opinion, 
the physician should discuss the 
urgency of the veteran's condition, 
and whether he was capable of 
driving himself to a VA facility.

4.  The MAS/VAMC should determine whether 
or not VA or federal facilities were 
feasibly available, discussing all 
applicable factors.  The discussion 
should address whether a VA facility was 
open for arriving patients; the distance 
to VA versus the distance to the non-VA 
facility; and whether the veteran could 
have driven himself to a VA facility in 
the condition that he was in.

5.  The MAS/VAMC should address the 
following questions below, as well as all 
other criteria listed in 38 C.F.R. 
§ 17.1002:

(a.) was the veteran enrolled in the 
VA health care system and had he 
received medical services within the 
24-month period prior to the 
emergency treatment?
(b.) is the veteran financially 
liable for the treatment? and
(c.) does the veteran have coverage 
under a health-plan contract for any 
of the emergency treatment? 

6.  If any additional development, such 
as obtaining medical records, or getting 
a medical opinion, is necessary to 
adjudicate the issue on appeal, 
especially in light of any newly received 
information, that development should be 
accomplished.

7.  Thereafter, the MAS/VAMC should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
on appeal, with specific consideration 
given to the provisions of 38 U.S.C.A. 
§§ 1725 and 1728 and their implementing 
regulations.  In particular, the MAS/VAMC 
should determine whether the appellant 
was, during the pertinent time period, an 
active VA health care participant as 
defined by the pertinent criteria, 
whether the veteran had a health plan 
contract which covered any part of the 
medical treatment, and determine whether 
any of the claimed treatment constituted 
emergency treatment under the applicable 
statutory and regulatory provisions.  

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which consist of all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1725, 1728, and fee basis laws and 
regulations.  The SSOC must also contain 
notice of all relevant actions taken and 
evidence submitted on the claim for 
benefits since the statement of the case 
was issued.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

